Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20160335494 A1 to Ho does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art teaches a method for on-image navigation and direct image-to-data storage table (i.e. para. [0021]), the method comprising: receiving or obtaining, by a computer from (i.e. FIG. 2; para. [0021]), coordinates of table data of a table in a document image processed by the recognition engine (i.e. para. [0035]); generating, by the computer, an on-image navigation guide using the coordinates of the table data found by the recognition engine in the document image (i.e. para. [0024]); presenting, by the computer, a data entry form, the document image, and the on-image navigation guide on a display screen, the on-image navigation guide overlaying the document image on the display screen (i.e. para. [0024]), the on-image navigation guide having a focus point corresponding to a table cell on the document image (i.e. figs. 4, 8, para. [0024]); and populating, by the computer, the determined field of the data entry form with a value from the table cell on the document image (i.e. para. [0022]). However, the prior art does not teach receiving, responsive to a user navigating the on-image navigation guide overlaying the document image, a user indication to select the focus point to correspond to a selected table cell on the document image; automatically determining, by the computer, a field of the data entry form that corresponds to the selected table cell on the document image based on a correlation between a location of the selected focus point and the on-image navigation guide overlaying the document image.
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of receiving, responsive to a user navigating the on-image navigation guide overlaying the document image, a user indication to select the focus point to correspond to a selected table cell on the document image; automatically determining, by the computer, a field of the data entry form that corresponds to the selected table cell on the document image based on a correlation between a location of the selected focus point and the on-image navigation guide overlaying the document image as recited in the context of claims 1, 8, and 15, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173